DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a device for detecting muscle seizure of a subject of claims 1-6 in the reply filed on 2/8/21 is acknowledged.
Claim(s) 7-14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 4 is objected to because of the following informalities:  “and or” (line 3) appears that it should be “and/or.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “activity input configured to obtain activity information related to a subject’s activity when using a user device” in claim 1, which has no corresponding structure; “a gaze input configured to obtain gaze information related to the subject’s gaze when using the user device,” in claim 1, which has no corresponding structure; “a detection unit configured to detect a muscle seizure of the subject when using the user device by determining if the activity information indicates a reduction in said subject’s activity using a user device and if the gaze information indicates that the subject’s gaze is directed to said user device” in claim 1, which has not corresponding structure; “a control unit configured to generating a control signal, if the detection unit detects a muscle seizure of the subject, for controlling a vibration unit attached to the subject and/or the user device to vibrate,” in claim 1, which has no corresponding structure; “a sensor input configured to obtain sensor information related to holding orientation and/or holding position of said user device 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “an activity input configured to obtain activity information related to a subject’s activity when using a user device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, there is a lack of written description of that subject matter.
For claim 1, the claim language “a gaze input configured to obtain gaze information related to the subject’s gaze when using the user device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, there is a lack of written description of that subject matter.
For claim 1, the claim language “a detection unit configured to detect a muscle seizure of the subject when using the user device by determining if the activity information indicates a reduction in said subject’s activity using a user device and if the gaze information indicates that the subject’s gaze is directed to said user device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, there is a lack of written description of that subject matter.
For claim 1, the claim language “a control unit configured to generating a control signal, if the detection unit detects a muscle seizure of the subject, for controlling a vibration unit attached to the subject and/or the user device to vibrate” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, there is a lack of written description of that subject matter.
Dependent claim(s) 2-6 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “an activity input configured to obtain activity information related to a subject’s activity when using a user device” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, it is unclear what structures cover read on this language and what structures do not.  The 
For claim 1, the claim language “a gaze input configured to obtain gaze information related to the subject’s gaze when using the user device” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, it is unclear what structures cover read on this language and what structures do not.  The claim is examined as meaning anything, whether it be a structure or not (i.e., such as a manipulation), that is capable of performing the functional language.
For claim 1, the claim language “a detection unit configured to detect a muscle seizure of the subject when using the user device by determining if the activity information indicates a reduction in said subject’s activity using a user device and if the gaze information indicates that the subject’s gaze is directed to said user device” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, it is unclear what structures cover read on this language and what structures do not.  The claim is examined as meaning anything, whether it be a structure or not (i.e., such as a manipulation), that is capable of performing the functional language.
For claim 1, the claim language “a control unit configured to generating a control signal, if the detection unit detects a muscle seizure of the subject, for controlling a vibration unit attached to the subject and/or the user device to vibrate” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, it is unclear what structures cover read on this language and what structures do not.  The claim is examined as meaning anything, whether it be a structure or not (i.e., such as a manipulation), that is capable of performing the functional language.
For claim 2, the claim language “wherein the detection unit is configured to determine, if the reduction in activity is above a predetermined threshold and/or a subject-related threshold and/or an activity-related threshold” is ambiguous.  Determine what?  The claim is examined as being without the comma.
For claim 3, the claim language “wherein said detection unit is configured to determine, if the activity is completely stopped or the activity level is below a predetermined activity level threshold and/or a subject-related activity level threshold and/or an activity-related activity threshold” is ambiguous.  Determine what?  The claim is examined as being without the comma.
For claim 4, the claim language “wherein said detection unit is configured to determine, if the time of the subject’s gaze being directed to said user device exceeds a predetermined gaze threshold and/or a subject-related gaze threshold and/or an activity-related gaze threshold” is ambiguous.  Determine what?  The claim is examined as being without the comma.
Dependent claim(s) 2-6 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahin.
For claim 1, Sahin discloses a device for detecting muscle seizure of a subject (Abstract), said device comprising:

a gaze input (116g) (also could include 116d) (Fig. 1A) (para [0051]) configured to obtain gaze information related to the subject’s gaze when using the user device (para [0051]) (also see para [0050]);
a detection unit (120) (optionally could include multiple or all components of 110 as well as 126) (Fig. 1A) (para [0054]) configured to detect a muscle seizure of the subject when using the user device by determining if the activity information indicates a reduction in said subject’s activity using a user device (Examiner’s Note: the conditional limitation is not met in the claim language, therefore the resultant is not required in the claim language) (para [0053], counts and “unusually high-movement periods” are used to detect seizure instead of reduced activity) (also see para [0066] and [0261]) and if the gaze information indicates that the subject’s gaze is directed to said user device (para [0051]); and
a control unit (1200) (Fig. 12) (para [0339]) configured to generating a control signal, if the detection unit detects a muscle seizure of the subject (Examiner’s Note: the conditional limitation is not met in the claim language, therefore the resultant is not required in the claim language), for controlling a vibration unit attached to the subject and/or the user device to vibrate (Examiner’s Note: para [0117] teaches a vibration unit that is capable of controlling vibration).
For claim 2, Sahin further discloses wherein the detection unit is configured to determine, if the reduction in activity is above a predetermined threshold and/or a subject-related threshold and/or an activity-related threshold (Examiner’s Note: Sahin does not determine a reduction in activity and therefore this is a further limitation on a conditional limitation not satisfied by Sahin).
For claim 3, Sahin further discloses wherein said detection unit is configured to determine, if the activity is completely stopped or the activity level is below a predetermined activity level threshold and/or a subject-related activity level threshold and/or an activity-related activity threshold (para [0053], Sahin teaches that it is determined that the activity is not completely stopped or below an activity level).
For claim 4, Sahin further discloses wherein said detection unit is configured to determine, if the time of the subject’s gaze being directed to said user device exceeds a predetermined gaze threshold and/or a subject-related gaze threshold and/or an activity-related gaze threshold (para [0053], time span between repeated activities tracked with 116h) (also see para [0069], [0114], [0118], and/or [0170]).
For claim 5, Sahin further discloses a sensor input configured to obtain sensor information related to holding orientation and/or holding position of said user device and which subject’s limb is using the user device (116h) (Fig. 1A) (para [0050]), wherein said control unit is configured to control one or more vibration elements of said vibration unit based on said sensor information (para [0114], location coordinates 506g are correlated with data from the “data collection device,” which includes 116h; and para [0117], vibrational intensity is based off of location coordinates 506g).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin in view of U.S. Patent Application Publication No. 2012/0116183 to Osorio.
For claim 6, Sahin does not expressly disclose a force input configured to obtain force information of subject’s force input indicating how the user device is used by the subject, wherein said detection unit is further configured to determine if the force information indicates a muscle seizure.
However, Osorio teaches obtaining force information of a subject’s force input indicating how a user is using a device (para [0070], [0093]-[0094], [0119], and/or [0145]), and determining if the force information indicates a muscle seizure (para [0119]).
Additionally, Osorio teaches that a touchscreen may be used for detecting manual input from a patient that gauges a patient’s responsiveness (para [0114]).
It would have been obvious to a skilled artisan tom modify Sahin to include a force input configured to obtain force information of subject’s force input indicating how the user device is used by the subject, wherein said detection unit is further configured to determine if the force information indicates a muscle seizure, in view of the teachings of Osorio, for the obvious advantage of taking into consideration an additional parameters in evaluating muscle seizure which will theoretically make the determination for accurate.  It would have also been obvious to use the 112(f) corresponding structure of a touchscreen because such a structure is a suitable structure that can measure manual inputs from a user that allows for the patient’s responsiveness when force is being measured, which also aids in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791